Citation Nr: 1635288	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  09-48 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of dental trauma for compensation purposes.  

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran's active military service extended from January 1972 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 RO decision which denied the reopening of the Veteran's claim for service connection for a dental disability as a result of dental trauma for compensation purposes.  In August 2011, the Veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  In August 2012, the Board reopened the claim and remanded it for further evidentiary development.  Such development having been accomplished, the case is once again before the Board for further appellate review.

The Veteran's claim of entitlement to service connection for a dental disability raises both the issue of service connection for compensation purposes and service connection for treatment purposes.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).  A claim of entitlement to service-connection for a dental disability for treatment purposes only is separate and distinct from a claim of entitlement to service-connection for a dental disability for compensation purposes.  38 C.F.R. § 3.381.  

The Veteran received VA dental care under the auspices of his VA education program in 2003.  He was also previously determined to be eligible for Class II outpatient dental treatment for a one-time correction of teeth # 8 and # 9 as he served on active duty during the Persian Gulf War and in the absence of service certification that he was provided a complete dental examination, including X-rays, within 90 days immediately before discharge from service.  38 C.F.R. §§ 3.381(c), (d)(1) and 17.161(b).  Recent VA treatment reports reflect that he is currently in dental category Class V for dental treatment purposes.  Thus, it would appear that he has already exhausted his Class II eligibility, although this is not entirely clear from the available reports.
 
In any case, the Veteran recently clarified in a June 2014 phone call that he would like both compensation and treatment for his dental issues.  It does not appear that this current treatment claim has been adjudicated.  The Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b).  Specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  No dental trauma was apparent after the Veteran experienced an accident with an exploding fire extinguisher in March 1991; rather he sustained soft tissue injury and mild lacerations only.  

2.  The Veteran's teeth were deemed to have been normal upon the general medical examination conducted in September 1991 in conjunction with his discharge from service.  

3.  No other nexus to service is established.






CONCLUSION OF LAW

Service connection for residuals of dental trauma for compensation purposes is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims that during service in March 1991 he was injured when a fire extinguisher exploded in his face.  He claims that he sustained multiple injuries at this time including dental trauma.  He claims that the 1991 injury fractured his front teeth below the gum line and that the dental trauma was not discovered until after he separated from service.  

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied prior to the initial RO decision in a June 2008 letter.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

During the August 2011 hearing on appeal, the Veteran was given the opportunity to express his contentions, and the reasons for the denial of his claims were explained to him.  Additional sources of evidence to support the claims were explored.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010).  As such, these actions fulfilled the duties under 38 C.F.R. § 3.103(c)(2).

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment records, private medical treatment records, VA medical records, VA examination reports, and the Veteran's own contentions.  

In his May 2008 request to reopen the previously-denied claim, the Veteran reported having received dental care at the Austin VA outpatient clinic from 1992 through 2004.  However, when the RO requested records from that facility, they reported that after searching the archives, there were no dental records pertaining to the Veteran for this time frame, and that the information was therefore unavailable.  Governing law and regulation requires that when seeking records in the custody of a Federal Department such as VA medical records, VA must make as many requests as are necessary to obtain the records.  VA will end its efforts to obtain such records only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal Department advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(c).  After the records custodian searched the archives and found no dental record for the Veteran, the Board concludes that these records do not exist or that further efforts to obtain them would be futile.  

Pursuant to the Board's remand, the Veteran was provided with a VA dental examination and a follow-up medical opinion based upon a records review.  Review of these collective reports reveals that the clinical examination and interview with the Veteran were thorough, as was the subsequent records review and resulting informed opinion.  The Board is therefore satisfied that the duty to assist the Veteran in obtaining medical examination and opinion evidence to support the claim has been satisfied.

All relevant facts related to the issue resolved below have been developed to the fullest extent possible absent the Veteran's cooperation; thus, no further assistance by VA to the Veteran is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.
  
Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Dental disabilities are treated differently than medical disabilities in the VA benefits system.  Generally, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease will be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment under the provisions of 38 C.F.R. Chapter 17.  38 C.F.R. § 3.381. 

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (setting forth the schedule of ratings for dental and oral conditions).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.  

Historically, a March 1991 service treatment record reveals that the Veteran required emergency medical treatment at a military evacuation hospital because of "complaints of exploding CO2 fire extinguisher in face."  Physical complaints reported at that time were:  burning of his eyes from exposure to the carbon dioxide and superficial lacerations around the mouth and nose.  Physical examination revealed no bony tenderness.  He had small lacerations on his lips and above the border of his upper lip but no sutures were required for treatment.  The symptoms of burning in his eyes were treated with irrigation.  The assessment was soft tissue injury to the face.  He was treated with Tylenol.  There was no indication of any report, or symptoms of dental trauma or damage to the teeth.

A service department dental record dated April 1991 reveals that the Veteran was seen to remove a piece of broken tooth pick lodged between teeth number 14 and 15.  There is no indication of any abnormality or dental trauma injury resulting from the March 1991 soft tissue injury to the face.  

In September 1991, retirement examination of the Veteran was conducted and there was no indication of the presence of any dental trauma injury, or any other dental abnormality at that time.  His dental status was deemed "acceptable."  

In 1994, the VA issued a dental rating in which VA concluded the Veteran had not sustained dental trauma during the fire extinguisher explosion.

The Veteran asserts that his front teeth were injured in March 1991 and fractured below the gum line.  He further indicates that the damage to his front teeth below the gum line was discovered in 1992 and that tooth #8 was removed and replaced with a bridge.  As noted above, attempts to obtain the alleged VA dental treatment records for the period of time from 1992 to 1994 have been unsuccessful.  

A private dental treatment record dated in 1997 indicates that the Veteran had a bridge replacement for tooth #8 approximately a year earlier.  A subsequent replacement bridge was placed in June 2003.

In May 2009, the Veteran's former officer wrote that he believed all of the Veteran's front teeth problems were caused by the exploding fire extinguisher and should be considered injuries that had taken place while on active duty.  

During the August 2011 hearing on appeal, the Veteran described having the fire extinguisher explode in his face during service.  He explained that the explosion rendered him unconscious.  He then described how he was experiencing inflammation in his lip and abscesses on his gums within a few months of the explosion.  He went to the dentist and learned he needed to have several of those teeth removed.  He postulates now that the teeth were broken underneath his gum line when the fire extinguisher exploded, and he is requesting service connection for these teeth. 

Following the Board's remand, the Veteran was provided with a clinical dental examination in February 2013.  The examining dentist described the current status of the Veteran's teeth and mouth, to include that he had a bridge replacing teeth # 8 and 9.  The examiner apparently misunderstood the purpose of the examination and was under the misimpression that service connection had been granted for these teeth.  Because of this misimpression, the RO requested a records review by another dentist in November 2015.  Following review of the relevant evidence of record, this dentist concluded that it was less likely that the two missing teeth were injured during service, based upon the facts that there were no contemporaneous complaints or findings relating to the Veteran's teeth In March 1991, and no complaints or findings relating to the teeth in subsequent service dental reports dated in 1991.

Following careful review of the evidence of record, the Board concludes that the evidence does not support the Veteran's claim.  There is no contemporaneous indication of trauma to the Veteran's teeth following the March 1991 explosion.  Rather, only superficial soft tissue injury was reflected in the report following the explosion.  Significantly, the medical report does not corroborate the Veteran's recent assertion that he was knocked out by the explosion.  The subsequent relevant service reports show that the Veteran had a toothpick extracted from his mouth with no complaint or observation of a problem with teeth # 8 and 9.  His discharge examination revealed no dental problems.  

The Veteran asserts that he required a bridge in 1992; however, absent the actual records of such treatment there is no corroboration of this date.  The 1997 record which is available, tends to indicate that the extractions and bridge were actually accomplished at some point in 1996, nearly five years after the original injury. 

The fact that the Veteran reports having teeth # 8 and 9 extracted and a bridge replacement put in several years after the explosion renders his theory of injury during the explosion at least plausible.  In the attempt to support the Veteran's theory, the Board obtained the November 2015 VA opinion.  The opinion, however, does not support the Veteran's assertion that his teeth were injured during the explosion; rather the reviewing dentist found no indication of a dental injury at that time.  In fact, none of the informed medical evidence available for review supports the Veteran's theory of injury in 1991.  

The statement from the Veteran's former officer is compelling; however, the officer is not shown to possess any particular medical expertise.  As such, his viewpoint is entitled to less probative weight than the informed VA medical opinion.  

In sum, the evidence of record, as it stands, simply does not fill in the gap of time between the explosion in 1991 and the placement of a bridge as early as 1992.  Absent medical evidence supporting the Veteran's assertion, it strains the credulity of a reasonable person to imagine that his teeth were fractured and not only did he feel nothing at the time of the explosion, but no damage was apparent when he was given medical care at the time of the accident and upon several dental visits thereafter.  No medical nexus can be established.  The preponderance of the evidence is against the claim.  Service connection for residuals of dental trauma for compensation purposes is therefore denied.


ORDER

Service connection for residuals of dental trauma for compensation purposes is denied.


REMAND

In a December 2015 decision, the RO denied service connection for sleep apnea.  In January 2016, the Veteran disagreed with the denial of service connection.  This January 2016 statement constitutes a notice of disagreement with these aspects of the December 2015 decision, because it was filed within the requisite time period and it indicates dissatisfaction and a desire to contest the denial.  38 C.F.R. §§ 20.201, 20.302.  The RO has not yet issued a statement of the case, however.

After a notice of disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).

Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal as to this claim, if the Veteran so desires.

Accordingly, the case is REMANDED for the following action:

The RO should furnish the Veteran with a Statement of the Case pertaining to the issue of entitlement to service connection for sleep apnea.  This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
	T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


